Citation Nr: 1614794	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2011 the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired.  In May 2013, the Veteran was offered a new hearing and indicated that she wanted to appear for another hearing.  She testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO in December 2013.

In March 2012 and March 2014 the Board remanded this case for additional development.  For the reasons described below, the case must be remanded again.

During the course of the remand, VA's Veterans Benefits Management System (VBMS) shows that the Veteran appealed and requested a Travel Board hearing for claims for entitlement to specially adapted housing, special home adaptation grant, automobile and adaptive equipment or for adaptive equipment only, and entitlement to an effective date earlier than May 15, 2008 for the grant of service connection for cervical degenerative disc disease.  The Veterans Appeals Control and Locator System (VACOLS) shows two appeals streams have been created for the adapted housing and adaptive equipment issues and the claim for an earlier effective date for service connection for cervical degenerative disc disease.  It is further noted in VACOLS that these matters are ready to be scheduled for a Board hearing that has been requested.  As it appears that these matters are being processed, a remand to schedule a Board hearing is not appropriate.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board last remanded this case in March 2014 so that a medical opinion could be provided to address whether the Veteran's migraine headaches were caused or aggravated by her service-connected disabilities, including her recently service-connected cervical spine disability.  A November 2014 VA medical opinion was provided that was not responsive to the Board's remand.  The examiner found that headaches, particularly tension-like headaches, could arise from a cervical spine disability and that there might be an overlap in symptoms between migraine and tension-type headaches.  The examiner noted, however, that how much or what percentage of individual cervicogenic headache disability that was attributed to a migraine headache was highly speculative.  

The Board notes that the November 2014 examiner essentially has found that cervical spine disabilities can cause tension-type headaches, which would involve symptoms that would overlap with a migraine headache.  However, the question remains as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's cervical spine disability has caused or aggravated her migraine headaches.  This question was not directly addressed by the medical opinion provided, which is speculative, at best, and does not directly address the Veteran's medical condition.  In addition, the opinion did not specifically address the Veteran's other service-connected disabilities.  As there remain medical questions that have not been answered, this case is not ready for a decision.

The Veteran is additionally service-connected for depression with general anxiety disorder.  A January 12, 2007 medication management treatment record notes that the Veteran complained of an increase in depression and migraine headaches.  As it is unclear whether there is a potentially etiological relationship on the basis of causation or aggravation, a medical opinion also is warranted to resolve whether the Veteran's migraine headaches were caused or aggravated by her depression with general anxiety disorder.

It also should be noted that in addition to migraines, the Veteran also has daily headaches.  See, e.g., April 20, 2004 private treatment record noting headache due to tension headache and migraine headache.  An October 2005 private treatment record notes complaints of achy pain mainly in the occipital part of her head and around the posterior neck.  Sometimes she felt the pain in the fronto-orbital area.  The assessment was headache due to tension headache.  A June 2006 private treatment record also notes an assessment of chronic daily headache with overlapping migraine headache.  The Veteran was treated in the emergency room for headaches in November 2006; it was noted that typically the pain went up the back of her neck and around her head.

The Veteran also testified that her migraine headaches started after a head injury in service in 1981.  A September 2008 private treatment record also notes that the Veteran indicated having migraines since she was a teenager, which would potentially date back to her time in service; she was 18 in 1981.  The service treatment records are negative for any findings of headaches, but note that she had a back injury in July 1981 and was subsequently treated for pain in the lower back, neck, upper back, and shoulders.  She was assessed as having a mild sprain.  While a medical opinion had been provided in April 2012 that the Veteran's migraine headaches were not related to service, because the service treatment records were silent for any findings of headaches, the opinion did not account for the Veteran's later testimony at the December 2013 hearing that she had experienced headaches since a head injury in service in 1981.  Any medical opinion addressing the etiology of the Veteran's migraines should consider the Veteran's competent statements as to the onset of her headaches.  

A September 2008 VA examination noted that the Veteran's migraine headaches were not secondary to her lumbar spine disability, as there was a gap of several years and no logical medical reason for this association.  This opinion, however, does not clearly address the issue of aggravation.

The Veteran's representative argued in the February 2016 post-remand brief that the November 2014 VA medical opinion was inadequate because even though the Veteran asserted that her migraines were secondary to her multiple service-connected disabilities, the examiner only addressed her spinal condition.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment for her migraine headaches since her time in service.

2.  Make arrangements to obtain any relevant treatment records from the VAMC in Tampa dated from February 2013 to present, pertaining to the Veteran's migraine headaches.

3.  Forward the claims file to the VA examiner who provided the November 2014 opinion, if available, for a supplemental medical opinion.  The VBMS file must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed. The review of the VBMS file should be noted in the examination report.  The examiner should address the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current migraine headaches had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current migraine headaches were caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected depression with general anxiety disorder, degenerative disk disease of the lumbar spine, osteoarthritis of both shoulders, sciatica of both lower extremities, and/ or cervical spine degenerative disk disease.

In making these assessments please consider the following evidence:

(a)  The service treatment records showing the Veteran was treated for pain in the low back, neck, upper back, and shoulders in July 1981. 

(b)  The Veteran's testimony that she has experienced migraine headaches since an injury in military service in 1981. 

(c)  A September 2008 private treatment record noting that the Veteran reported experiencing migraine headaches since she was a teenager (she was 18 in 1981).  

(d)  Treatment in the emergency room for headaches in November 2006; it was noted that typically the pain went up the back of her neck and around her head.

(e)  A January 12, 2007 medication management treatment record notes that the Veteran complained of an increase in depression and migraine headaches.  

(f)  Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

